Exhibit I Directors and Officers of the Reporting Persons AT&T Inc. Directors of AT&T Inc. Name of Director Principal Occupation Randall L. Stephenson Chairman of the Board, Chief Executive Officer and President, AT&T Inc. Jon C. Madonna Retired Chairman and Chief Executive Officer, KPMG Gilbert F. Amelio Senior Partner, Sienna Ventures Reuben V. Anderson Senior Partner, Phelps Dunbar, LLP James H. Blanchard Retired Chairman of the Board and Chief Executive Officer, Synovus Financial Corp. Jaime Chico Pardo President and Chief Executive Officer, ENESA James P. Kelly Retired Chairman of the Board and Chief Executive Officer, United Parcel Service, Inc. Lynn M. Martin President, The Martin Hall Group, LLC John B. McCoy Retired Chairman, Bank One Corporation Joyce M. Roché Retired President and Chief Executive Officer, Girls Incorporated Matthew K. Rose Chairman, President and Chief Executive Officer, Burlington Northern Santa Fe, LLC Laura D’Andrea Tyson S. K. and Angela Chan Professor of Global Management, Walter A. Haas School of Business, University of California at Berkeley Patricia P. Upton President and Chief Executive Officer, Aromatique, Inc. Executive Officers of AT&T Inc. Name of Officer Principal Occupation Randall L. Stephenson Chairman of the Board, Chief Executive Officer and President William A. Blase Jr. Senior Executive Vice President –Human Resources James W. Cicconi Senior Executive Vice President – External and Legislative Affairs, AT&T Services, Inc. Catherine M. Coughlin Senior Executive Vice President and Global Marketing Officer Rafael (Ralph) de la Vega President and Chief Executive Officer, AT&T Mobility and Consumer Markets Richard G. Lindner Senior Executive Vice President and Chief Financial Officer Forrest E. Miller Group President – Corporate Strategy and Development John T. Stankey President and Chief Executive Officer, AT&T Corp. Wayne Watts Senior Executive Vice President and General Counsel Rayford Wilkins, Jr. Chief Executive Officer, AT&T Diversified Businesses AT&T International, Inc. Directors and Executive Officers of AT&T International, Inc. Name of Director/Officer Principal Occupation Rayford Wilkins, Jr. Chairman of the Board and President Michael Bowling President – Mexico Tim P. Leahy Director, Senior Vice President, General Counsel and Secretary Rick L. Moore Director, Senior Vice President– Corporate Development Jonathan P. Klug Vice President and Treasurer Richard McCormick Vice President – Operations Lawrence J. Ruzicka Vice President – Taxes John J. Stephens Vice President – Finance Thaddeus Arroyo Vice President –IT Kenneth Corcoran Vice President – Wireless Network Operations
